Title: To Thomas Jefferson from Alexander Hamilton, 7 May 1791
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury Department May the 7th. 1791

The Secretary of the Treasury has the honor to inform the Secretary of State that there are in the bank of North America Bills at ten days sight for the sum of 32,175 Guilders, which the Cashier is directed to hold for him. A warrant is enclosed for the sum of 13000 dolls. in his favor, the money for which is intended to procure those bills for the Purpose of obtaining a recognition of the treaty with the new Emperor of Morocco.
